Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on  0503/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Pat. No. 10,782,151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification, paragraph #001, line 2, ---filed January 18, 2019,--- has been changed to ---filed January 18, 2019, now U.S. Pat. No. 1,782,151,---.
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a sensor device having a combination of  a rotor; a stator disposed outside the rotor; and a sensor module disposed outside the stator, wherein the rotor includes a sleeve and a magnet coupled to the sleeve, the magnet is disposed inside the sleeve, and the sleeve includes a fixing part which protrudes from an end of the sleeve and is in contact with the magnet, wherein the sleeve includes a second body, and a third body, wherein the second body is disposed to cover an upper surface of the magnet, the third body is disposed to cover an outer circumferential surface of the magnet, wherein the magnet is disposed between [[the]]a shaft and the third body as recited in claim 1. Claims 2-14 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee et  al (Pat# 10,067.015) disclose a torque sensor device.
Bae  et al (Pat# 8,375,810) disclose Stator Assembly And Torque Measuring Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867